Citation Nr: 1546338	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.  He also had subsequent service in the United States Army Reserve, including a period of active duty for training from March to August 1977.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2013, when it was remanded for further development.  Following the requested development, the RO confirmed and continued the 50 percent rating for the Veteran's PTSD and the denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). The Board has ascertained that the Veteran is in receipt of disability benefits provided by the Social Security Administration (SSA). The SSA file is not contained in the record and is facially relevant to the issue of TDIU.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED to the AOJ for the following actions:

1.  Obtain all relevant documentation of the award of Social Security disability benefits. Such records should include, but are not limited to, a copy of the original award letter; copies of any decisions continuing the award; the disabilities for which the award was made; medical records associated with the award of disability benefits, as well as those associated with the continuation of such benefits; any associated decisions by an Administrative Law Judge; and any records associated with the termination of such benefits.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  After receipt of the SSA file, determine if any addendum to the mental disorders examination of August 14, 2013 and/or the occupational medicine examination is required. If so, return the file to the examiner(s) for an appropriate addendum. 

3.  The AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



